Citation Nr: 1002753	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-16 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided from November 8, 2007 to November 
11, 2007, at the Albany Medical Center in Albany, New York. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York.  By that rating action, the VAMC denied the benefit 
sought on appeal.  The Veteran appealed the January 2008 
decision to the Board.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disability, 
nor has he been assigned a total evaluation based upon 
individual unemployability due to service-connected 
disability(ies).

2.  On November 4, 2007, the Veteran was admitted to the 
Albany Medical Center in Albany, New York where he received 
emergency treatment for burst fractures of the L1-4.  

3.  Payment has been authorized for the period from November 
4, 2007 to November 7, 2007.

4.  Payment or reimbursement of the cost of the private 
medical care received from November 8, 2007 to November 11, 
1007, was not authorized in advance by VA.  A VA facility was 
not feasibly available to which the Veteran could have been 
safely transferred to during this period. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
criteria for payment or reimbursement for emergency medical 
treatment provided by Albany Medical Center in Albany, New 
York from November 8, 2007 to November 11, 1007, have been 
met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 17.1000-1002 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

In view of the Board's favorable decision, further assistance 
is unnecessary to aid the Veteran in substantiating his claim 
of entitlement to payment or reimbursement for the cost of 
medical treatment provided from November 8, 2007 to November 
11, 2007, at the Albany Medical Center in Albany, New York. 

II.  Analysis of the Claim

As the Veteran is not in receipt of any service-connected 
disorders, his only potential entitlement to emergency 
treatment is under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1002. Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177, 113 Stat. 1556. The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran must satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a Veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group 
of Veterans, primarily those who receive emergency 
treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2009).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was enacted. This bill makes various changes to 
Veteran's mental health care and also addresses other health-
care-related matters.  Relevant to the instant case, the new 
law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as 
opposed to discretionary the reimbursement of the reasonable 
value of emergency treatment of an "eligible" Veteran 
furnished by a non-VA facility, if all of the pertinent 
criteria outlined above are otherwise satisfied.  See 
Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, § 402, ___ Stat. ___ (2008). 

Additionally, this amendment added a provision, which 
essentially expands one of the criteria that defines the 
meaning of "emergency treatment" to include treatment 
rendered until such time as the Veteran can be transferred 
safely to a VA facility or other Federal facility and such 
facility is capable of accepting such transfer; or . . . such 
time as a Department facility or other Federal facility 
accepts such transfer if: (I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.  Id.

The Board will consider and apply the amended version of 38 
U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

A VA Form "VISN 2 Fee Processing Center Review Sheet, dated 
in January 2008, clearly reflects that the Veteran was 
enrolled in VA Health Care and had received treatment at a VA 
facility for 24 month prior to admission at Albany Medical 
Center.  38 C.F.R. § 17.1002(e).  This same form clearly 
denotes that the Veteran received treatment in an "Emergency 
or Urgent Care Center," that VA was unable to provide such 
care at one of their facilities, and that the Veteran has 
been billed for the services.  38 C.F.R. § 17.1002(a)(c) and 
(f).  This same form also shows that the Veteran did not have 
coverage under a health-plan contract for payment or 
reimbursement of expenses incurred secondary to such care.  
38 C.F.R. § 17.1002(g).  As the treatment was not related to 
a work accident or any service connected disability, 38 
C.F.R. § 17.1002(h) and (i) do not apply.  

Thus, the Veteran's claim of entitlement to reimbursement 
revolves around determinations of two factors:  (1) the 
emergent nature of the Veteran's health problem under 38 
C.F.R. § 17.1002(b), and (2) whether medical care beyond the 
initial emergency evaluation and treatment was for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other 
Federal facility.  38 C.F.R. § 17.1002(d).
In this case, the Veteran seeks reimbursement for 
unauthorized medical expenses incurred for emergency private 
medical treatment that he received at the Albany Medical 
Center in Albany, New York from November 8, 2007 to November 
11, 2007 (VA has authorized payment for November 4, 2007 to 
November 7, 2007).  For reasons that will be explained in 
more detail in the analysis below, the claim will be granted. 

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need only be demonstrated that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.

In this case, the evidence clearly establishes that the 
medical treatment at issue provided was emergent, and there 
is no evidence otherwise.  In this regard, VA form "VISN 2 
Fee Processing Center Review Sheet, dated in January 2008, 
clearly reflects that the Veteran received treatment in an 
"Emergency or Urgent Care Center," and that VA was unable 
to provide such care at one of their facilities.  In a 
written statement to the Board, the Veteran's spouse 
confirmed that he had been transported by air ambulance 
helicopter to the trauma center at the Albany Medical Center 
in Albany, New York after he had sustained low back trauma 
and chest-type pain in a recreational accident.  Clearly, the 
Veteran was treated for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.

As to whether medical care beyond the initial emergency 
evaluation and treatment was for a continued medical 
emergency of such a nature that the Veteran could not have 
been safely transferred to a VA or other Federal facility, 
the RO has consistently held in the affirmative.  (See 
January 2008 letter to the Veteran and August 2009 statement 
of the case).  However, a November 2007 VA outpatient report 
clearly reflects that the Veteran's family had contacted the 
Albany, New York VAMC in order to have the Veteran 
transferred to that facility on that date.  The Veteran's 
paperwork was requested from the VA Case Manager so that the 
Veteran could be admitted to the ninth (9th) floor for 
rehabilitation.  As clearly noted in the record, a VA 
Registered Nurse stated that "no beds were available for 
this veteran," and he was denied a transfer from the Albany 
Medical Center.  (See November 2007 VA outpatient report).  

As no VA facility was feasibly available once the Veteran 
became stabilized on November 7, 2007, the Board finds that 
reimbursement of medical expenses for emergency treatment 
provided by the Albany Medical Center in Albany, New York for 
the period from November 8, 2007 to November 11, 2007 is 
warranted.


ORDER

Reimbursement of medical expenses incurred at the Albany 
Medical Center for emergency medical treatment from November 
8, 2007 to November 11, 2007, is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


